Citation Nr: 0206490	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  94-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals of a right knee injury.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 29, 1991 to 
October 13, 1992.  








The current appeal arose from an April 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO granted entitlement to service 
connection for postoperative residuals of a right knee 
injury, with assignment of a 10 percent rating effective from 
October 14, 1992.  

In March 1996 the RO granted an increased evaluation of 20 
percent, effective from October 14, 1992.  

In February 1999 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
additional adjudicative action.  

In February 1992 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Postoperative residuals of a right knee injury are manifested 
by popping and grating of the patella, slight limitation of 
motion, some first-laxity on valgus stress with knee flexed 
30 degrees, pain on extremes of motion, and limitation of 
activity such as squatting, kneeling, climbing, and running.  


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating for 
postoperative residuals of a right knee injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5257 (2001); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was involved in a scuffle with friends and that 
he sustained an injury to his right knee which required 
surgical repair.  As a result of this injury, he was 
separated from service in October 1992.  

Postservice, he underwent VA examination in March 1993.  The 
examiner noted that the veteran had a good gait, and there 
was full range of motion with no effusion and no crepitation.  
The knee was described as stable in all planes, and there was 
negative McMurray.  X-ray showed surgical screws in the 
lateral femoral epicondyle and the proximal tibia, 
anteriorly, as well as other small surgical objects in the 
medial tibial plateau.  

In an April 1993 rating decision, the RO awarded service 
connection for a right knee disorder and assigned a 10 
percent evaluation.  The veteran submitted statements in 
which he asserted that he disagreed with the RO's 
determination.  Specifically, he argued that the VA 
examination was inadequate as it lasted only 5 minutes and 
was not an accurate description of his right knee disability.  

Additional VA examination was conducted in February 1996.  
The veteran indicated that he continued to have right knee 
problems.  There was 0 to 100 degrees of motion, but there 
was some crepitation.  The veteran gave a history of 
occasional buckling.  The examiner's diagnosis was history of 
reconstruction of the right knee with loss of motion and some 
deterioration "beginning to take effect."  X-ray was 
interpreted as showing no change in the appearance of the 
right knee as far as surgical screws.  Additionally, the knee 
joint spaces appeared maintained.  

Based on the clinical findings made at the February 1996 
examination, the RO increased the 10 percent evaluation for 
the right knee disability to 20 percent.  This rating was 
effective back to the date that the veteran was separated 
form service.  

The record reflects that the veteran was again examined by VA 
in September 1998.  He continued to complain of knee pain and 
occasional locking.  His work involved being on his feet, and 
he reported increased knee pain after a day's work.  The 
examiner noted that the veteran had had quite extensive 
surgery to reconstruct his knee.  The anterior cruciate, 
lateral cruciate, and medial cruciate had all been repaired 
with remaining hardware in the knee.  The knee was described 
as a bit "puffy about the patella."  Range of motion was 
from 2 to 105 degrees of motion.  The patella was moveable.  
The diagnoses included status post surgery of the right knee 
with traumatic arthritis, degenerative changes in the knee 
joint.  

The examiner noted that the veteran was a candidate for a 
total knee prosthesis when he reached the proper age.  (The 
Board notes that while the examiner noted that the veteran's 
knee diagnoses included traumatic arthritis and degenerative 
changes, X-rays were essentially the same as in 1993 and 
1996, without evidence of arthritic/degenerative changes.)  

As requested by a Board remand in February 1999, VA examined 
the veteran in April 1999.  He related a history that 
included reconstruction of the anterior cruciate ligament 
using a patellar bone implant and repair of the posterior 
cruciate ligament and repair of the lateral stabilizers of 
the right knee.  Since that time, he had "rehabilitated 
fairly well."  He still had problems to include a great deal 
of pain in relation to the donor site, particularly on the 
distal part of the patellar tendon, but also some at the 
distal pole of the patella.  This occurred when stress and 
pressure were applied.  He experienced swelling and pain with 
use of the knee.  He could not squat, kneel, or climb because 
of the pain in the knee.  Additionally, he could not run.  
His treatment regimen included over-the-counter pain 
medications.  


Examination of the right knee revealed a lateral scar that 
was 10 cm. in length.  This was a straight scar with a 45 
degrees angle of 2 cm. and then a straight scar again down 
the length.  There was a midline scar that was 20 cm. in 
length.  Both were nicely healed.  The examiner could palpate 
the defect in the central third of the patellar tendon which 
was a part of the donor site.  This area was moderately 
tender.  

There was hypesthesia in an area 11 cm. x 6 cm. on the 
lateral side of the scar at the level of the patella and near 
the center of this, particularly anteriorly near the scar on 
the patella was anesthesia.  This was the result of damage to 
the infrapatellar branch of the saphenous nerve which, 
"certainly with this type of incision would have to be 
sacrificed."  The examiner noted that he could palpate the 
ridging of osteoarthritis along the medial femoral condyle.  
He could not palpate it on the lateral femoral condyle.  
There was popping and grating of the patella as it moved over 
the end of the femur, but this was not particularly painful.  

Range of motion testing showed a 15 degrees flexion 
contracture with further flexion to 110 degrees.  The right 
knee was described as puffy with synovial thickening.  With 
the knee in full extension, valgus stress revealed stability, 
but with flexion to 30 degrees, there was a first degree 
laxity on valgus stress.  Again, with the knee fully extended 
to its maximum ability, which was 15 degrees of flexion 
contracture, varus stress did not result in instability from 
the lateral side at all, and none of this was particularly 
painful.  McMurray's test resulted in grating and popping 
within the knee.  This was marked more medially than 
laterally.  In studying range of motion of the knee, the 
limitations were not associated with pain.  The limitations 
were mechanical.  The examiner noted that the 15 degree 
flexion contracture was associated with having had the 
surgical procedure and probably was permanent.  He added that 
the fact that the veteran could flex no more than 10 degrees 
was also due to the tightness in the anterior structures 
associated with the surgery.  

The examiner opined that there was osteoarthritis within the 
knee whether X-rays showed it or not.  He stated that he 
could palpate the ridging of osteoarthritis along the medial 
femoral condyle.  

The diagnosis was status following reconstruction of the 
anterior cruciate ligament, possibly the posterior cruciate 
ligament, and the lateral stabilizing structures of the right 
knee with residual limitation of motion, with residual pain 
on extremes of motion, with limitation of activity such as 
squatting, kneeling, climbing, and running.  

The examiner's report also indicated that the veteran's knee 
scars were not disfiguring and not resulting in any problems.  
He opined that the veteran's pain, particularly in the 
anterior structures at the donor site limited the ability for 
the veteran to squat or knee, and this weakness of the 
quadriceps mechanism limited climbing.  It was opined by the 
examiner that the veteran's major complaint was not pain but 
swelling and discomfort.  X-ray of the knee was interpreted 
as showing status post anterior cruciate ligament repair and 
probable medial collateral ligament surgery.  There was no 
evidence of acute bony changes or effusions.  Joint spaces 
were unremarkable.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip op. at 9.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco, v. Brown, 7 Vet. App. 55, 58 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Under 38 C.F.R. § 4.71a, DC 5256, provided for knee 
ankylosis, if extremely unfavorable, in flexion at an angle 
of 45 degrees or more, 60 percent is assignable; if in 
flexion between 20 degrees and 45 degrees, 50 percent is 
assignable; if in flexion between 10 degrees and 20 degrees, 
40 percent is assignable.  Under other provisions, when at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, 30 percent is assignable.

Under DC 5257 provided for other knee impairment, when there 
is recurrent subluxation or lateral instability which is 
severe, 30 percent is assignable; when moderate, 20 percent 
is assignable; or when slight, 10 percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under DC 5258.

When there is cartilage, semilunar, removal of, symptomatic, 
a maximum evaluation of 10 percent is assignable under DC 
5259.

Under DC 5260, when there is limitation of flexion to 15 
degrees, 30 percent is warranted.  When flexion is limited to 
30 degrees, 20 percent is warranted.  When flexion is limited 
to 45 degrees, 10 percent is warranted.  When flexion is 
limited to 60 degrees, zero percent is warranted.

Under DC 5261, when there is limitation of leg extension to 
45 degrees, 50 percent is warranted.  When extension is 
limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

DC 5262, for impairment of the tibia and fibula resulting 
from malunion, provides a 10 percent disability rating where 
there is slight knee or ankle disability, a 20 percent 
disability rating where there is moderate knee or ankle 
disability, and a 30 percent disability rating where there is 
marked knee or ankle disability.  A 40 percent disability 
rating is provided for nonunion of the tibia and fibula with 
loose motion and requiring a brace.

DC 5263 provides a maximum disability rating of 10 percent 
for traumatic acquired genu recurvatum with weakness and 
insecurity in weight bearing.

The United State Court of Appeals for Veterans Claims (Court) 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).

The Court has held that DCs predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on the functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 
Vet. App. 7 (1997); and DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful motion, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a; DC 5003.





A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

Under VA General Counsel opinion, VAOPGCPREC 23-97, 
VAOPGCPREC 9-98, it was held that, when a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis 
and limitation of motion sufficient to warrant a zero percent 
rating under Diagnostic Code 5260 or Diagnostic Code 5261, a 
separate rating is available under Diagnostic Code 5003 or 
Diagnostic Code 5010.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
motion.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); Esteban v. Brown, 6 Vet. App. 259 (1994).



Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).



Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  Review of the claims folder reveals specific compliance 
with the new statutory and regulatory provisions as 
discussion of VCAA 2001 was included on the most recent 
supplemental statement of the case in February 2002.  The 
veteran was specifically provided with notice of what is 
required to substantiate his claim.  That is, he was provided 
with notice of the regulations pertaining to an initial 
increased rating for his right knee disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

Moreover, the Board is also satisfied as to compliance with 
its instructions from the February 1999 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  In this regard, the 
veteran was provided with a comprehensive examination 
addressing all aspects of his right knee disability with 
application of pertinent governing criteria determining the 
proper evaluation assignable.  In addition to this most 
recent up-to-date examination, there are additional VA 
examinations of record addressing the nature and extent of 
severity of the veteran's right knee disability.  
Accordingly, there is no need for additional examination 
and/or medical opinion addressing the extent of severity of 
the right knee disability at issue.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Initial increased evaluation

The veteran's right knee disability at issue is evaluated as 
20 percent disabling under DC 5257, other impairment of the 
knee.  38 C.F.R. § 4.71a.

The Board acknowledges that there are other DCs for 
evaluation of knee disability that provide for disability 
ratings greater than 20 percent.  However, Code 5256 is not 
for application because the medical evidence specifically 
notes the absence of knee ankylosis.  Similarly, there is no 
evidence of malunion or nonunion of the tibia and fibula to 
warrant application of Code 5262.  

Finally, although there is some limitation of motion, it is 
not so severe, even when considering limitation of motion due 
to pain, as to warrant a 30 percent rating under either Code 
5260, limitation of leg flexion, or Code 5261, limitation of 
leg extension.  Accordingly, the Board will evaluate the 
right knee disability at issue under Code 5257.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca, supra.  However, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not appropriate where, as here, the DC is 
not predicated on loss of range of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  

Moreover, the Board emphasizes that while the most recent 
examiner stated that arthritis and degenerative changes were 
present in the right knee, X-rays at that time, as on 
previous X-rays, were negative for such.  As indicated in the 
criteria portion of this decision, such changes must be 
established by X-ray.  That is not the case here, and 
arthritis or degenerative changes in the knee (which are 
rated on limitation of motion with consideration of 
functional loss) are not part and parcel of the service-
connected disability at the current time.  Thus, a separate 
rating for such changes in the knee is not for application 
here.  Moreover, consideration of functional loss with 
respect to the disability before the Board would constitute 
impermissible pyramiding.  See 38 C.F.R. § 4.14 (rating the 
same disability under various diagnosis is to be avoided).  

Additionally, the Board notes that residual scarring reported 
on VA examinations has not been reported to be poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, or causative of limitation of 
function of the right knee.  Accordingly, a separate 
compensable evaluation for residual scarring is not warranted 
with application of the criteria under Diagnostic Codes 7803, 
7804, 7805.

Under Code 5257, a 20 percent rating is assigned for moderate 
disability resulting from recurrent subluxation or lateral 
instability of the knee. A maximum schedular rating of 30 
percent is warranted for severe disability.

In this case, the veteran has given a consistent history of 
right knee pain and swelling subsequent to obviously 
extensive knee reconstructive surgery.  The knee has 
consistently been described as "puffy," and there is 
evidence of some ligamentous laxity.  Additionally, the 
veteran has described occasional locking in the knee.  
Although the examinations of record do not suggest severe 
laxity of the involved ligaments, the Board finds that the 
overall disability picture is sufficiently severe as to 
warrant an initial rating of the maximum schedular rating of 
30 percent under DC 5257.  38 C.F.R. § 4.7.  Therefore, 
resolving reasonable doubt in the veteran favor, the Board 
finds that the evidence supports a 30 percent initial rating 
for postoperative residuals of right knee injury.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, DC 5257.  

Having determined that the evidentiary record supports an 
increased evaluation of 30 percent for the right knee 
disability under Diagnostic Code 5257, the Board now 
considers whether an evaluation in excess of 30 percent may 
be assignable under other pertinent Diagnostic Codes.  In 
this regard, the Board notes that limitation of right knee 
extension to 30 degrees has not been reported, thereby 
precluding assignment of an increased evaluation to 40 
percent under Diagnostic Code 5261.  30 percent, the current 
evaluation awarded, is the maximum evaluation assignable 
under Diagnostic Code 5260 for limitation of flexion.  

As the Board noted earlier, there is no evidence of ankylosis 
associated with the service-connected right knee disability; 
accordingly, an increased evaluation of 40 percent under 
Diagnostic Code 5256 is not warranted.  Additionally, as 
there is no nonunion of the right tibia and fibula with loose 
motion requiring a knee brace associated with the service-
connected right knee disability, a 40 percent evaluation 
under Diagnostic Code 5262 is not warranted.

Thus, the Board finds no basis upon which to predicate 
assignment of a schedular evaluation in excess of the 30 
percent evaluation granted on appeal.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluation for the disability at issue.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disability at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Additionally, The Board concludes by noting that in 
evaluating the veteran's disability at issue herein, the 
Board has considered all the evidence of record, to include 
the SMRs and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with Court's 
decision in Fenderson, supra.  While the Board has herein 
assigned an increase in the assigned evaluation, it is in 
tandem with the effective date of service connection.  Thus, 
the question of staged ratings is not at issue.  The decision 
herein results in the veteran being in receipt of one 
continuous percentage rating.  A staged rating discussion is 
therefore, not appropriate.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Part 4, DC 7346; 
Fenderson, supra.  


ORDER

Entitlement to an increased initial disability rating of 30 
percent for postoperative residuals of a right knee injury is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

